Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21              Page 1 of 30 PageID 19715



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 NATIONAL RIFLE ASSOCIATION OF                §
 AMERICA,                                     §
                                              §
        Plaintiff and Counter-Defendant,      §
                                              §
 v.                                           §           Case No. 3:19-cv-02074-G
                                              §
 ACKERMAN MCQUEEN, INC.,                      §
                                              §
        Defendant and Counter-Plaintiff,      §
                                              §
 and                                          §
                                              §
 MERCURY GROUP, INC., HENRY                   §
 MARTIN, WILLIAM WINKLER, AND                 §
 MELANIE MONTGOMERY                           §
                                              §
        Defendants.


       PLAINTIFF’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES




 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                       PAGE i
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                                            Page 2 of 30 PageID 19716



                                                TABLE OF CONTENTS

 I.     OVERVIEW ........................................................................................................................1

 II.    DISCOVERY REMAINING TO BE CONDUCTED.........................................................2

 A.     Outstanding Depositions ......................................................................................................2

        1.        Andrew McLean ......................................................................................................2

        2.        Brian Buss ................................................................................................................2

        3.        Daniel Jackson .........................................................................................................3

        4.        Gary Goolsby ...........................................................................................................3

        5.        Oliver North .............................................................................................................3

        6.        Wilson H. “Woody” Phillips....................................................................................4

        7.        Potential Additional Deposition Testimony Regarding NRATV ............................4

 B.     Fact Discovery: Document-Production Deficiencies...........................................................5

        1.        Defendants’ Refusal to Produce Documents Vintaged Pre-2018 ............................5

        2.        Defendants’ Apparent Failure to Collect Records from Key Custodians ................7

        3.        Deficiencies in Production of Expense Records ......................................................8

        4.        Privilege-Log Disputes ............................................................................................8

 C.     Expert Discovery Deficiencies.............................................................................................9

        1.        NRATV: Marketing Metrics; Dashboard Creation and Use; and, Social
                  Media Access Codes. ...............................................................................................9

        2.        NRATV: Damages Analysis, AMc Alleged Expenses. ........................................17

        3.        NRA Damages Related To AMc’s Billing Practices And Its Opposition To
                  AMc’s Contract Claims For Damages. ..................................................................18

 III.   SIGNIFICANCE AND IMPACT OF OUTSTANDING DISCOVERY ..........................19

 A.     Unresolved Issues Concerning Pre-2018 Documents Preclude Summary Judgment
        on the Parties’ Tort Claims—And, Potentially, Their Contract Claims. ...........................19

 B.     Unexplained, Serious Gaps In Defendants’ Document Collection Preclude
        Summary Judgment on Any of the Parties’ Claims or Defenses. ......................................20


 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                                                    PAGE ii
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                                          Page 3 of 30 PageID 19717



 C.     Deficiencies in the Production of “Out-of-Pocket” Expense Records Preclude
        Summary Judgment on the Parties’ Tort and Contract Claims..........................................21

 D.     Outstanding Depositions Preclude Summary Judgment. ...................................................21

 E.     Deficiencies in the Production of Documents and Data Pertaining to Experts’
        Opinions Impact Summary Judgment—As Well As Pending Motions to Strike
        Expert Testimony. ..............................................................................................................22

        1.        NRATV: Marketing Metrics; Dashboard Creation and Use; and Social
                  Media Access. ........................................................................................................22

        2.        NRA’s: Damages Analysis; NRATV and AMc’s Billing Practices. .....................23

        3.        AMc’s Contract Claim And AMc’s Alleged Damages. ........................................24

 IV.    MOTIONS AND ISSUES PENDING BEFORE THE COURT .......................................24

 V.     WHY THE PARTIES ARE NOT IN COMPLIANCE WITH THE COURT’S
        SCHEDULING ORDER ...................................................................................................25




 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                                                 PAGE iii
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                 Page 4 of 30 PageID 19718



                                       I.    OVERVIEW

          Over two years ago, the NRA was forced to sue its then-largest vendor, AMc, for specific

 performance of a contractual books-and-records examination clause. What should have been a

 routine and uncontroversial examination became a multi-year litigation after AMc groundlessly

 withheld documents the NRA had a right to examine. Since then, the parties have litigated

 extensively across multiple fora—and this action (which was interrupted by a bankruptcy

 proceeding lasting several months) has exceeded its originally scheduled discovery timetable.

 Unfortunately, even at this advanced stage of the parties’ dispute, the problem that spawned it

 persists: key documents and information that the NRA is entitled to see are being withheld. Backup

 information for travel expenses, required written authorizations for invoices for amounts in excess

 of negotiated budgets and more—remain the subject of unresolved discovery. This problem is

 particularly acute with respect to NRATV, a mega-million dollar flagship streaming-video product

 which NRA invested in based on Defendants’ representations about its potential revenues. Having

 induced NRA to invest in the product, Defendants then convinced the Association to continue

 pouring resources into it using performance metrics that were ambiguously sourced, poorly

 explained, and contrived to cover the fact that the product was doomed to financial failure. As

 detailed below, the NRA committed to the swift completion of discovery and the trial of the

 parties’ claims. However, gaps in Defendants’ document production, contradictions in their

 positions relative thereto and ambiguities that continue to emerge from deposition testimony,

 threaten to continue to delay discovery. Importantly, those same issues prevent resolution of any

 claims or defenses pursuant to pending summary judgment motions. The NRA respectfully seeks

 and welcomes the Court’s guidance on resolution of the outstanding discovery issues set forth

 below.



 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                              PAGE 1
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                            Page 5 of 30 PageID 19719



                    II.    DISCOVERY REMAINING TO BE CONDUCTED

         As of the date of this submission, several fact and expert depositions remain to be

 conducted. These depositions were delayed due to a combination of witness and counsel schedule

 conflicts, including an unanticipated funeral and an unanticipated surgical procedure. In addition,

 recent discovery underscores serious deficiencies in Defendants’ document production, including:

 an apparent failure to collect any documents from any of the computers used by key Ackerman

 executives; 1 failure to produce complete documentation for disputed travel and entertainment

 expenses billed to the NRA; 2 and, failure to furnish data integral to the analyses put forth by both

 Plaintiff’s and Defendants’ experts. Immediately prior to the receipt of the Court’s August 26,

 2021, Order soliciting this Status Report, the NRA dispatched several meet-confer letters 3

 attempting to redress these deficiencies or, in the alternative, satisfy the meet-confer requirement

 for the submission of a motion to compel. Hopeful that this Report may provide an expedient

 avenue to resolve the parties’ disputes, the NRA details its concerns below.

 A.      Outstanding Depositions

         1. Andrew McLean

         Andrew McLean is an expert offered by the NRA concerning industry-standard record-

 keeping and billing practices for public relations and advertising firms. Mr. McLean’s deposition

 was delayed after an unexpected death in his family overseas. 4

         2. Brian Buss

         Brian Buss is an expert offered by the NRA concerning the valuation of NRATV. His




 1 See Rogers Decl. Ex. A-6 (S. Rogers Letter to B. Mason dated Aug. 25, 2021) at 1 [APP119-122].
 2 See id. at 2 (discussing Tony Makris expense documentation).
 3 See Rogers Decl. Exs. A-6 [APP119-122], A-10 [APP133-136].
 4 See Rogers Decl. Ex. A-10 (S. Rogers email to C. Carroll dated Aug. 24, 2021) at 2. [APP133-136].



 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                         PAGE 2
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                             Page 6 of 30 PageID 19720



 deposition was delayed due to scheduling conflicts on the part of the witness 5 and Defendants’

 counsel. 6

         3. Daniel Jackson

         Daniel Jackson is an expert offered by Defendants concerning damages. His deposition

 was delayed due to counsel’s illness. 7 Additionally, Defendants have taken the position that the

 entirety of Mr. Jackson’s expert report merits a “Highly Confidential” designation prohibiting its

 review by the NRA’s outside counsel, Mr. Brewer, which has impeded the NRA’s preparation for

 the deposition and is impeding its preparation for trial. 8

         4. Gary Goolsby

         Gary Goolsby is a forensic litigation consulting and accounting expert offered by the NRA

 concerning the propriety of AMc’s invoicing practices. Although Mr. Goolsby’s deposition

 already occurred, Defendants sought and the NRA agreed to continue it on a future date.

         5. Oliver North

         Lt. Col. Oliver North is a former employee of Ackerman; Ackerman has indicated that it

 intends to use deposition testimony by North from a prior proceeding at trial. 9 The NRA

 subpoenaed North, and Defendants indicated they will cross-subpoena him, in this proceeding.10

 Despite attested proof of service, North claimed via his counsel that he did not receive the NRA’s

 subpoena, and failed to appear for his deposition. 11 The parties are in the process of rescheduling

 his deposition.



 5 See Rogers Decl. Ex. A-11 (S. Rogers email dated Aug. 15, 2021) [APP137-138].
 6 See Rogers Decl. Ex. A-12 (C. Carroll email dated Aug. 23, 2021) [APP139-141].
 7 See Rogers Decl. ¶ 34 (discussing delays due to illness). [APP001-009].
 8 See Rogers Decl. ¶¶ 12, 35; see id. Ex. A-7 (S. Rogers Letter to B. Mason dated Aug. 25, 2021) (regarding “Highly

 Confidential” designations) [APP 123-126].
 9 See Rogers Decl. Ex. A-13 (B. Mason Letter to S. Rogers dated Jul. 31, 2021). [APP 142-144].
 10 See Rogers Decl. Ex. A-14 (S. Cady email dated Aug. 26, 2021). [APP145-148].
 11 See id.



 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                             PAGE 3
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                    Page 7 of 30 PageID 19721



            6. Wilson H. “Woody” Phillips

            Wilson H. “Woody” Phillips is a non-party witness and former officer of the NRA. Mr.

 Phillips was subpoenaed by Defendants for a deposition in the above-captioned matter, but it is

 the NRA’s understanding that he was unable to appear, including by reason of conflicts with a

 deposition schedule in another matter, until August 30, 2021. On the record at Mr. Phillips’

 deposition, the NRA stated that it has substantial examination for Mr. Phillips; however, neither

 Mr. Phillips’ counsel nor the court reporter were able to continue the deposition into the evening

 as necessary to accomplish such questioning. The NRA requested a date for completion of Mr.

 Phillips testimony.

            7. Potential Additional Deposition Testimony Regarding NRATV

            As set forth below, the discovery record demonstrates the starkly deficient viewership and

 performance metrics that underlay Defendants’ representations to the NRA regarding AMc’s

 multi-million dollar flagship product, NRATV. The deficiencies include the data allegedly

 supporting the NRATV performance “dashboard” shown to NRA executives. 12 Unfortunately, the

 NRA’s attempts to inquire into these items has been impeded. For example, none of Defendants’

 Rule 30(b)(6) designees could explain how the figures contained in the dashboard were chosen or

 sourced, or by whom. 13 Although the NRA is endeavoring to complete outstanding discovery

 rather than propound new discovery, fact issues concerning the performance of NRATV, and the

 deficiencies in the record regarding the same, are sufficiently serious that additional deposition

 testimony—such as a continued deposition of Ackerman’s Rule 30(b)(6) designee, or a deposition

 of a representative of Performance Improvement Partners (“PIP”) (the vendor that managed the

 NRATV “dashboard”) is necessary to allow a trial on the merits—on this critically important topic.


 12   See discussion infra Section II.C.1.
 13   See discussion infra note Error! Bookmark not defined..

 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                PAGE 4
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                               Page 8 of 30 PageID 19722



 B.       Fact Discovery: Document-Production Deficiencies

          1. Defendants’ Refusal to Produce Documents Vintaged Pre-2018

          Ackerman’s Second Amended Counterclaims (the “Counterclaims”) 14 —and the NRA’s

 affirmative claims—are replete with allegations about communications, relationships, and events

 that occurred before 2018.            Certain counterclaim allegations (the “Pre-2018 Allegations”)

 unambiguously relate to the pre-2018 time period. For example:

              •    Ackerman purports to detail the parties’ course of dealing under the prior Services
                   Agreement dating back to 1999, the 2017 Services Agreement and a 2018
                   amendment. 15 Ackerman relies heavily on course-of-dealing allegations from the
                   parties’ “nearly 40-year business relationship” in construing the Services
                   Agreement’s record-inspection and “designee” clauses. 16
              •    Ackerman accuses the NRA of “secrecy” and deception in connection with specific
                   expense reimbursements made during 2017. 17
              •    Ackerman alleges that NRATV was “created and expanded at the sole direction of
                   LaPierre” beginning in the 1990s, and alleges a discrete timeline of developments
                   surrounding the expansion of NRATV spanning the years 2000-2016. 18
              •    Ackerman alleges that LaPierre instructed AMc to “fake” the success of certain
                   programs “in the wake of . . . the 2014 mid-term elections”—an outrageous
                   accusation that warrants thorough discovery in a case, like this one, where both
                   sides allege fraud. 19
              •    The Counterclaims contain allegations regarding media generated for the Trump
                   2016 campaign, and the continued use of certain Trump-related media in 2017. 20
              •    The Counterclaims make salacious allegations about outside counsel’s relationship
                   with his in-laws spanning “over 20 years.” 21
          The NRA’s affirmative claims, set forth in its Second Amended Complaint (the “SAC”)22 ,

 likewise reference pre-2018 events, including:


 14 ECF No. 238-1
 15 See ECF No. 241 ¶ 13.
 16 See, e.g., ECF No. 241 ¶ 71. Importantly, although such discovery is relevant, the parties’ course of dealing

 cannot alter the meaning of contract provisions reaffirmed subject to an integration clause.
 17 Id. ¶ 22, note 7.
 18 Id. ¶ 28.
 19 Id. ¶ 31.
 20 Id. ¶ 32-33.
 21 See, e.g., id. ¶ 55.
 22 ECF No. 209.



 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                                PAGE 5
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                           Page 9 of 30 PageID 19723



              •   AMc’s representations in connection with the development and launch of NRA
                  News in 2004-2014 23 and NRATV in 2016; 24 and
              •   Decades of trust and confidence that gave rise to a fiduciary relationship under
                  Virginia law. 25
         Mindful of the burden that would be imposed by comprehensive discovery of documents

 spanning the entire length of the parties’ relationship, the NRA generally served document requests

 specifying a responsive timeframe of January 1, 2015, to present. 26 In response, AMc consistently

 refused to produce documents vintaged prior to January 1, 2018. 27

         Consistent with the Court’s Standing Order on All Discovery Matters, 28 the parties initially

 briefed their dispute concerning Defendants’ refusal to produce pre-2018 documents within a Joint

 Status Report submitted to Magistrate Judge Toliver on October 23, 2020 (such report, the

 “October JSR”). 29 Over subsequent months, continued discovery—and amendments to operative

 pleadings—underscored the relevance of the pre-2018 time period. With the Court’s August 6,

 2021, discovery deadline rapidly approaching, the NRA briefed a follow-up motion to compel all

 relevant pre-2018 documents—or, in the alternative, to strike Ackerman’s Pre-2018 Allegations—

 on August 3, 2021. 30 On the pretense of an imminent, negotiated resolution, Defendants

 unilaterally deleted the NRA’s arguments regarding this issue before submitting the parties’

 August JSR 31 to the Court. 32 Although Defendants say that they have produced a smattering of

 pre-2018 documents on discrete topics, 33 Defendants have not represented that their production is

 23 ECF No. 209 ¶¶ 29, 30.
 24 ECF No. 209 ¶ 32.
 25 ECF No. 209 ¶¶ 19, 177.
 26 ECF No. 48, Ex. A at p. 8.
 27 ECF No. 48, EX. B at p. 3.
 28 See ECF No. 62.
 29 See October JSR (ECF No. 180) at 11 (discussing date-range issue).
 30 See Rogers Decl. Ex. A-10 at 1. [APP133-136].
 31 The “August JSR” refers to the Joint Status Report submitted August 12, 2021, regarding Ackerman’s purported

 emergency motion to compel the deposition of the NRA’s outside counsel. See discussion infra at Section IV.
 32 See Rogers Decl. Ex. A-10 at 1. [APP133-136].
 33 See Rogers Decl. Ex. A-10 (S. Rogers email to C. Carroll dated Aug. 24, 2021) (email chain discussing

 Defendants’ production of pre-2018 documents on specified topics). [APP133-136].

 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                           PAGE 6
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                           Page 10 of 30 PageID 19724



 complete, or even substantially complete, with respect to the 2015-2018 timeframe sought by the

 NRA. Thus, such discovery remains outstanding.

         2. Defendants’ Apparent Failure to Collect Records from Key Custodians

         As detailed in a meet-confer letter sent by the NRA on August 25, 2021, the deposition of

 Ackerman’s Chief Executive Officer, Revan McQueen, conducted on August 23, 2021, revealed

 severe gaps in Defendants’ document-collection efforts. 34 Among other things, Mr. McQueen

 testified that he could not recall anyone collecting any records from his laptop computer or desktop

 computer, nor from multiple iPhones he used for work-related purposes during the pendency of

 this lawsuit and the period leading up to it. 35 Although Defendants appear to have collected and

 produced emails, discovery has made clear that Ackerman executives avoided transmitting

 sensitive documents, especially drafts, via email—instead sharing copies in sealed envelopes 36 or

 by printing and scanning them. 37 Thus, a failure to collect from the computers, devices, and offices

 of key custodians deprives the NRA of discovery, and the Court of evidence, regarding how certain

 pivotal documents were prepared, and by whom, and what edits were made. Indeed, it is likely

 that crucial, heretofore-unknown documents exist which were typed, printed, and discussed or

 transmitted in hard-copy form without ever being emailed—rendering them invisible in this

 litigation. It is imperative that the NRA understand the extent of any document-collection gaps and

 the volume and nature of responsive material outstanding, so that a prompt order compelling

 production—or, at this late stage of this litigation, an adverse inference—can be fashioned.




 34 See Rogers Decl. Ex. A-6 (S. Rogers Letter to B. Mason dated Aug. 25, 2021 re: “Document Issues”). [APP119-
 122].
 35 See Rogers Decl. Ex. A-16, McQueen Deposition at 19:15-18; 20:12-21; 23:5-8; 26:2-10. [APP159-167].
 36 See Rogers Decl. Ex. A-17, Montgomery Deposition at 80:21-81:2. [APP168-176].
 37 See, e.g., Rogers Decl. Ex. A-15 (draft letter printed and scanned by Mr. McQueen’s assistant). [APP149-158].



 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                            PAGE 7
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                             Page 11 of 30 PageID 19725



         3. Deficiencies in Production of Expense Records

         Travel and entertainment expenses incurred by Defendants and invoiced to the NRA are

 an important issue in this litigation, including in connection with pending motion practice. 38 One

 of the centralfigures in this analysis is a Mercury executive, Tony Makris, whose “out-of-pocket”

 expenses were passed through to the NRA without the customary layer of review by account

 executives Melanie Montgomery and Lacey Duffy and in violation of the parties’ contract and

 Defendants’ fiduciary duties. 39 Defendants purported to produce records substantiating these “out-

 of-pocket” expenses and evidencing their business purpose—but when confronted at his deposition

 with the lack of such information in the documents Ackerman produced. Mr. Makris was asked if

 the materials produced represented “the totality of the documentation” that would have been

 maintained by Defendants regarding his expenses, Mr. Makris answered emphatically: “Not at

 all.” 40 By letter dated August 25, 2021, the NRA requested that Defendants to confirm that all

 expense documentation was produced. 41 Defendants have not responded, and this item remains

 outstanding.

         4. Privilege-Log Disputes

         Although both the NRA and AMc have served privilege logs, the parties have not

 exhausted meet-confer efforts regarding deficiencies in these logs or potential challenges to one

 another’s privilege claims. The NRA expects to coordinate with Defendants imminently on a joint

 status report concerning privilege issues.




 38 See, e.g., NRA Am. Opp. Mot. Partial Summary Judgment (ECF No. 314) at Section IV.A.1 (alleging prior
 material breach as a bar to summary judgment on breach-of-contract claims); id. at Section IV.E.2, p. 42 (discussing
 so-called “out-of-pocket” expenses by Mercury executive Tony Makris).
 39 See Rogers Decl. Ex. A-17, Montgomery Deposition at 149:08-12. [APP168-176].
 40 See Rogers Decl. Ex. A-18, Makris Deposition at 144:20-23; 145:5-16. [APP177-183].
 41 See Rogers Decl. Ex. A-6 (S. Rogers Letter to B. Mason dated Aug. 25, 2021 re: “Document Issues”) at 3.

 [APP119-122].

 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                              PAGE 8
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                            Page 12 of 30 PageID 19726



 C.        Expert Discovery Deficiencies

           1. NRATV: Marketing Metrics; Dashboard Creation and Use; and, Social Media
              Access Codes.

      i.   Background: Recent Discovery Disclosures.

           AMc persuaded the NRA to agree to establish NRATV through a series of representations

 concerning its alleged benefits, including monetization—namely, the ability to pay for itself

 through additional sponsorship. 42 Relatively quickly the NRATV budget ballooned 43 to the point

 where all of NRA’s advertising dollars were being absorbed by NRATV. 44 Naturally, the NRA

 requested performance metric data that would enable it to access the progress being made toward

 achieving the goals for the product., AMc contracted with Performance Improvement Partners

 (“PIP”) to provide metric analysis. PIP allegedly created some type of a Dashboard to display the

 metrics. 45 In addition to the approximately $40,000,000 that the NRA paid to AMc with respect

 to its management of NRATV, it also paid for the creation of the Dashboard. 46

           Important discovery remains to be conducted with respect to the Dashboard and the metrics

 within it, as the recent exchange of expert reports and discovery has revealed. For example, on




 42 See Rogers Decl. Ex. A-19, LaPierre Deposition at 258:3-4. [APP184-189].
 43 AMc’s expert witness concerning marketing metrics attaches to his Report “2018 and 2019 Budget Comparisons.”
 Rebuttal Expert Report, Dr. Richard Bergin (“Bergin Report”), Appendix 2: Materials Considered, page 51.
 (Declaration cite). As those “Budget Comparisons” show NRATV was the NRA’s largest budget item. For
 example, the 2019 NRATV Budget was $15,405,098 out of the 2019 Total Budget of $25,718,436. In 2018, the
 NRATV Budget was $13,619,954 and the NRA’s Total Budget was $31,212,786. Bergin testified that he reviewed
 the Budget information because it was supplied by counsel for AMc but he did not consider the budget calculations
 for purposes of rendering his opinion. Rogers Decl. Ex. A-20, Bergin Deposition, at 14:15-24. [APP190-212].
 44 Wayne LaPierre testified as follows: “But what I made very clear to the Board and to Ackerman and to our

 treasurer’s office was that we need to set up – we needed to set up landing pages for all of these people on this
 [NRA]TV network because it’s eating up all of our ad money, and if we can’t translate that into membership and if
 we can’t translate it into – into contributions and memberships, we’re going to have to cut it back. Because if
 people are really watching it like you say they are, we ought to be able to translate that into members and money.”
 (emphasis added). Rogers Decl. Ex. A-19, LaPierre Deposition, at 264:22-265:7. [APP184-189]. LaPierre started to
 have concerns that it was eating up all of the NRA’s advertising money in 2017. Id., 261:4-12.
 45 Rogers Decl. Ex. A-5, Bergin Report, p. 9, ¶ 14. [APP062-118].
 46 See Rogers Decl. Ex. A-17, Montgomery Deposition, at 168:4-6. [APP168-176].



 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                             PAGE 9
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                         Page 13 of 30 PageID 19727



 June 1, 2021, Jonathan E. Hochman submitted an expert report on behalf of the NRA. 47 In that

 report, he opined that the performance metrics that AMc provided to the NRA with respect to its

 over $40,000,000 internet marketing investment were “vanity metrics,” embodied in glossy, slick,

 colorful PowerPoints, labeled “reports” by AMc. 48 Hochman notes that the vanity metrics

 contained in the AMc reports are virtually meaningless because they did not enable the client,

 NRA, to make meaningful business decisions about marketing. 49 As Hochman describes, the

 difference between vanity metrics and actionable metrics is that actionable metrics can be used to

 make business decisions. 50 The vanity metrics in the AMc presentations are: completed views,

 engaged views, total views, reactions, shares, and comments. 51 None of these meet the test of

 actionable metrics. 52 Hochman also observes AMc provided performance “reports” sporadically

 to the NRA. 53 In his opinion, reports should be available to clients via an online dashboard so a

 client can check how “a marketing program is proceeding as often as they like.” 54

         AMc offered the report of Richard Bergin in rebuttal to Hochman and Brian Buss, the

 NRA’s damages expert, on July 1, 2021. Bergin devotes a substantial part of his report describing

 the creation, use and utility of the alleged Dashboard. 55 He headlines his extensive discussion of

 the Dashboard with the following title:

                  PIP and AMc produced granular analytics of audience engagement
                  with the curated content via a bespoke and robust dashboard, which
                  was the source of the reports that were provided to the NRA. 56

 47 Report of Jonathan E. Hochman (“Hochman Report”), dated June 1, 2021, (see, ECF #315-1). Hochman opines as
 to the nature of the performance metrics that AMc provided to the NRA. He does not provide a valuation opinion.
 Brian Buss and Andrew McLean provide valuation opinions on behalf of the NRA.
 48 Id. at 11, ¶ 37.
 49 See, e.g., id. at 11-13, ¶¶ 37-42.
 50 See, e.g., id. at 15, ¶ 49.
 51 See, e.g., id. at 15, ¶ 50.
 52 See, e.g., id. at 16, ¶ 51.
 53 See, e.g., id. at 17, ¶ 55.
 54 Id.
 55 See, e.g., Rogers Decl. Ex. A-5, Bergin Report, p. 9, ¶ 14; pp. 19-25, ¶¶ 33-41. [APP062-118].
 56 Rogers Decl. Ex. A-20, Bergin Deposition, at 57:18-21; 58:1-25; 59:1-25; 60:1-5. [APP190-212].



 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                         PAGE 10
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                             Page 14 of 30 PageID 19728



 As Bergin states, the Dashboard was the “source” of the AMc “reports.” Thus, his entire report,

 which simply displays data from the reports with no independent analysis, is wholly derivative

 from the purported Dashboard.               However, Bergin testified that he never accessed the

 Dashboard. 57 In preparing his report he met with two AMc representatives, Melanie Montgomery

 and Brian Darley. 58 When he met with them, he had the “NRA Solutions PowerPoint” but not

 access to the Dashboard. 59 Bergin asked Montgomery if he could get onto the Dashboard but

 she said “it was not possible.” 60 Bergin was not told that the NRA had the Dashboard. 61 Bergin

 also testified that he did not have the technical specifications for the Dashboard and did not know

 the location of its database. 62 Nor did he know if a schema exists for the Dashboard that would

 allow a viewer to get a “configuration and an outline and a sense of what . . . was contained within”

 the Dashboard. 63

          Although Bergin states in his Report that PIP “created” the Dashboard, he never

 interviewed anyone at PIP, relying solely on interviews with Melanie Montgomery and Brian

 Darley instead. 64 Bergin’s inexplicable failure to interview the creator of the Dashboard is

 underscored by the fact that he relies on metrics data from PIP as one of the central bases of his




 57  Id. 58:1-25; 59:1-6.
 58  Id. 55:7-9; 57:4-21; 58:21-24.
 59 Id. 57:4-11; 57:18-21; 58:21-24. Bergin based his report upon what he terms the “NRA Solutions PowerPoint”

 titled “NRATV Video Analytics Dashboard – Solutions Overview” which was produced by AMc. See Rogers Decl.
 A-4, AMc-002656-002685. [APP031-061].
 60 Id. 59:24-25; 60:1-2.
 61 Id. 60:3-5.
 62 Id. 70:14-25.
 63 Id. 71:5-7. Bergin attempted to explain away his lack of knowledge on key aspects of the Dashboard by

 implausibly claiming such knowledge was “outside the scope of his report.” Notably, although he reviewed Dr.
 Bergin’s report before it was submitted, Ackerman’s CEO, Revan McQueen, had no idea where the dashboard data
 supplied to Dr. Bergin had come from, nor whether it constituted the same data shown by AMc to the NRA See
 Rogers Decl. Ex. A-16, R. McQueen Deposition, at 226:09-18. [APP159-167].
 64 See Rogers Decl. Ex. A-17, Montgomery Deposition, at 55:5-9. [APP168-176]. Bergin further testified that he

 didn’t have the technical specifications of the metrics that were loaded into the Dashboard as he did not have access
 to the Dashboard. Id. at 70:13-15.

 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                               PAGE 11
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                            Page 15 of 30 PageID 19729



 report. 65 Notably, the PIP files upon which he relies for metrics data were obtained by the

 NRA’s counsel pursuant to a subpoena served upon PIP—not from Ackerman. Importantly,

 contained within the documents produced by PIP is a contract dated August 15, 2016 between

 PIP and AMc, and documents related to it. 66 That contract contains a detailed list of “important

 reporting stats and metrics for internal operations and your clients.” 67 In fact, that list consists

 of actionable metrics 68 about which NRA’s expert opined as opposed to the vanity metrics that

 AMc’s PowerPoints contain. Remarkably, Bergin testified that he had not previously reviewed

 the PIP/AMc contract but that the metrics listed in the contract were “fairly typical.” 69

 Tellingly, AMc did not produce the PIP/AMc contract.

         Bergin admitted that in order to determine what metrics were actually put into the

 Dashboard, it would require him to speak with someone from PIP. 70 He did not know all the

 metrics in the PIP Dashboard. 71 He admitted that the metrics that appeared in the AMc

 PowerPoints were “high level” as opposed to more detailed metrics that might have been in the

 Dashboard. 72 His report refers to the metrics used by AMc in reporting to the NRA as “proxies”

 for standard industry metrics. 73 He did not have an understanding of why the AMc PowerPoints

 were written in the manner they were, as opposed to the “more granular detail that would have


 65 See, e.g., See Rogers Decl. Ex. A-5, Bergin Report, p. 23, ¶ 38 [APP062-118]; see Rogers Decl. Ex. A-20, Bergin
 Deposition, at 58:2-20. [APP190-212].
 66 See Rogers Decl. Ex. A-1, PIP-00003755-3762. [APP010-018]. See Rogers Decl. Ex. A-2, See also October 14,

 2016 contract executed by PIP and AMc with regard to PIP’s design and construction of the Dashboard. PIP-
 00000027-34. [APP019-027].
 67 See Rogers Decl. Ex. A-1, PIP-00003757. [APP010-018].
 68 See Rogers Decl. Ex. A-1, The PIP contract dated August 15, 2016 between PIO and AMc considered actionable

 metrics such as – among others – “ROI [Return On Investment] Calculation – Sentiment and Engagement,”
 “Influencer Impact Analysis,” “Viewing Stats Incorporating Paid Media and Organic Reach,” and “Audience
 performance data.” [APP010-018]. Those metrics are designed to evaluate the cost-effectiveness of AMc’s work.
 See, PIP-00003757. [APP010-018].
 69 See Rogers Decl. Ex. A-20, Bergin Deposition, at 126:10-13. [APP190-212].
 70 Id. 126:24-127:1; 127:4-9.
 71 Id. 140:24-25.
 72 See Rogers Decl. Ex. A-20, Bergin Deposition, at 117:19-24. [APP190-212].
 73 Bergin Report, p. 10, ¶ 16;



 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                             PAGE 12
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                            Page 16 of 30 PageID 19730



 been required to build the application [Dashboard].” 74 Significantly, Bergin had no explanation

 as to why an actionable, standard industry metric like return on investment (ROI), which appeared

 in the list of metrics in the PIP/AMc contract, was not in the PowerPoint presentation upon which

 he relied in providing his opinion. 75 Equally significant, he stated that had additional metrics been

 placed in the AMc reports it would have been more informative than the metrics used. 76

         Bergin’s Report also discusses “website visitors.” 77 In that regard, he acknowledged that

 a chart in his Report, denominated as Figure 6, is missing “Unique Visitor” data for every year,

 except for the limited period from January 1, 2019 through April 7, 2019. 78 Bergin testified that

 the Unique Visitor data that appears on the chart was disclosed by AMc as a result of a letter sent

 by a NRA representative, Andrew Arulanandam, demanding certain performance metrics. 79

 Bergin was not given Unique Visitor data prior to 2019, but could not state whether or not it existed

 before that period. 80 However, after NRA’s expert Hochman rendered his report, AMc produced

 a two page spreadsheet with limited “unique” data from the years prior to 2019. 81 Additionally,

 the spreadsheet shows organic versus paid views, indicating that such data was in AMc’s

 possession.

         In sum, as of August 20, 2021, it is clear that AMc’s own expert was never given access to

 the Dashboard, never spoke with PIP, did not review the PIP contract listing actionable, industry

 standard metrics prior to his deposition; did not know what metrics were actually placed into the

 Dashboard; did not know why an essential metric like ROI (i.e., Membership and sponsorship



 74 See Rogers Decl. Ex. A-20, Bergin Deposition, at 129:3-8. [APP190-212].
 75 Id. 117:12-24; 129:3-8.
 76 Id. 129:9-20.
 77 See, e.g., See Rogers Decl. Ex. A-5, Bergin Report, p. 13, ¶ 25. [APP062-118].
 78 See Rogers Decl. Ex. A-20, Bergin Deposition, 99:13-100:16. [APP190-212].
 79 See Rogers Decl. Ex. A-20, Bergin Deposition, 139:10-18. [APP190-212].
 80 Id. 99:17-24.
 81 See Rogers Decl. Ex. A-3. [APP028-030].



 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                   PAGE 13
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                          Page 17 of 30 PageID 19731



 resulting from the internet marketing) was not used by AMc in its PowerPoints about “views” and

 “engagement”; and, last but not least, AMc’s expert agreed that additional metrics in the AMc

 PowerPoints rather than fewer would have been “absolutely” more informative. Indeed, it is now

 clear that not only has AMc disregarded NRA’s discovery but has also gerrymandered its expert’s

 report by providing incomplete, selective information to Bergin. In sum, Bergin’s testimony

 establishes that AMc gave the NRA numerous presentations with “top level” metrics – a

 euphemism for vanity metrics – that AMc manufactured to make a failing marketing campaign,

 from which it reaped millions in profit, look effective.

            The current situation is gravely prejudicial to the NRA and has interfered with its trial

 preparation. Equally prejudicial, AMc has not turned over the access codes to the NRA for the

 NRA’s own social media accounts. Counsel for the NRA has repeatedly requested these access

 codes, 82 which are the property of the NRA – thus-this is not merely a discovery issue. The NRA

 owns those codes. As Hochman testified, if he had the codes he would have been able to analyze,

 for example, organic versus paid traffic concerning the NRATV. 83 In other words, did NRATV

 actually have an audience or were people simply responding to ads that AMc was placing, which

 could have been placed absent the expensive apparatus of the NRATV platform.

      ii.   Nature and Scope of Documents and Discovery Needed; Depositions.

            Based upon the above, the NRA ’s Experts, Hochman and Buss especially, desire access

 to the Dashboard and the complete code and database used to create the Dashboard, as well as all

 related technical documentation, such as any manuals. Its experts also desire access to all social




 82See letters from counsel for the NRA attached to Hochman’s Report.
 83See Rogers Decl. Ex. A-21, Hochman Deposition, at 69:2-12. [APP213-216]. Additionally, Bergin testified that
 the NRA presumably could have had the power to determine the existence of organic views and paid views if it
 looked into its social media accounts. See Rogers Decl. Ex. A-20, Bergin Deposition, at 106:22-107:2. [APP190-
 212].

 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                          PAGE 14
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                          Page 18 of 30 PageID 19732



 media accounts for NRATV as explained by Hochman, 84 including data and statistics in the

 accounts. Buss outlines in his report the dearth of back-up information with respect to the

 “valuation” PowerPoints generated by AMc. 85

          These recent developments raise serious issues about the need for depositions of lay

 witnesses who actually participated in the construction of the Dashboard and the choice of metrics.

 AMc’s 30(b)(6) deponent on these topics was Brian Darley, the very same individual interviewed

 by Bergin in connection with rendering his opinion. Darley, at his deposition professed not to

 know with any certainty who made the decision to choose which metrics to use to measure

 performance. The following exchange ensued at Darley’s deposition:

          Q. (BY MR. PARKHOMENKO) So whose decision was it, actually -- whose
          responsibility was it to -- to decide which metrics to include and which metrics
          to exclude?
          A. I don't have a very clear answer for that. I apologize.
          Q. Okay. So are there any documents you can review that would help you to
          come up with an answer to that?
          MR. MASON: Objection; vague and ambiguous.
          A. Anything to help jog my memory, but I just -- I don’t know off the top of my
          head. I apologize. 86

          Worse yet, Darley also said the following in professing his abject ignorance about who

 decided what metrics to “present” to the client versus what metrics were “collected” in the first

 place:

          Q. Okay. But who makes the actual decision as to -- as to the metrics that go
          out to the NRA, for example? Somebody had to decide at some point which
          metrics to include and which, not, correct?
          A. Yeah, I don't have direct knowledge. But I can say assumably that sounds
          somewhat logical…[Y]ou know, you can collect X number of metrics. You may
          only present one number, because nobody is interested in, you know, some --
          one of those other pieces of information.


 84 Hochman Report at 23, ¶66.
 85 Expert Report of Brian Buss, dated June 1, 2021 (“Buss Report”) at p. 4-5. [APP539-643].
 86 See Rogers Decl. Ex. A-22, 30(b)(6) Deposition, dated August 4, 2021 (“30(b)(6) Deposition”), 199:18-200:2.

 [APP217-230].

 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                           PAGE 15
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                         Page 19 of 30 PageID 19733



         Q. Yeah. That -- and that is an excellent point. So who made the decisions on
         what to present to the client?
         A. I -- I am not able to answer that question. I do ·not have a –
         Q. Why?
         A. I do not have a clear understanding of who that would be.
         Q. Okay. So why is it that you are not able to answer this question? Is it
         because you lack the knowledge?
         A. Correct. 87

         The NRA has clearly been prejudiced in its trial preparation as a result of AMc presenting

 a 30(b)(6) witness on internet metrics who lacked knowledge on the essential metrics at issue.

 Tellingly, AMc then presented this same individual to Bergin in an obvious attempt to orchestrate

 an opinion from Bergin.

         Darley’s testimony with regard to the NRA’s social media accounts is equally problematic:

         Q. Are you aware that the NRA lost access to those media accounts?
         A. I -- my knowledge in that realm is limited.
         Q. Okay. So do those accounts still exist?
         A. If I was to guess, yes, they would.
         Q. Okay. But I don't want you to guess. I want you to tell me if you know.
         A. I haven't been to one recently, so it's hard to say 100 percent for certain, but
         I would assess that there would be no reason for them not to be there that I'm
         aware of.
         Q. Okay. So you -- you were designated as the corporate representative for
         public eye, which talks about NRA account access to social media accounts,
         including –
         A. Sure.
         Q. -- Facebook, Instagram, YouTube, and Twitter?
         A. Uh-huh. 88
         …
         Q. And you were managing those accounts on behalf of the NRA, correct?
         A. Correct. 89

         The NRA is entitled to take a 30(b)(6) deposition on these essential topics. The fact that it

 has been prevented from obtaining such testimony places it at a serious disadvantage.




 87 See Rogers Decl. Ex. A-22, 30(b)(6) Deposition, 202:9-203:8. [APP217-230].
 88 Id. 205:11-206:1.
 89 Id. 207:1-3.



 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                 PAGE 16
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                  Page 20 of 30 PageID 19734



        Further, Buss is scheduled to be deposed, and like Hochman, who was already deposed, he

 will be cross-examined by AMc’s counsel without the benefit of essential materials and access to

 the Dashboard. Also, Andrew McLean’s deposition remains and he faces the same unfair cross-

 examination by AMc’s counsel.

        2. NRATV: Damages Analysis, AMc Alleged Expenses.

                            a. Background: Recent Discovery Disclosures.

        As noted, Brian Buss is one of the NRA’s damages experts with respect to the financial

 harm sustained by the NRA as a result of the NRATV scheme. He issued a report on June 1,

 2021. 90 In his report, he describes the deficiencies of several so called “NRATV Presentations,”

 which make representations about “Valuations.”      Buss lists various materials that are relevant to

 a damages analysis that are basic, and which have not been produced by AMc. 91 Among those

 items, as noted above, is a request for internet analytics and metrics. He also requests a series of

 accounting records and financial information that have not been produced. AMC produced certain

 accounting and financial records after Buss’ Report (June 25, 2021; August 27, 2021) which raise

 more questions than answers.

        The belated productions consist of cost data in an aggregated form, the majority of which

 has no breakdown or reconciliation of why the costs were incurred and what relationship those

 costs have to NRATV. In the Rebuttal Report of Daniel L. Jackson, dated July 1, 2021, (“Jackson

 Rebuttal Report”) Jackson attempts to rebut Buss by using certain of the recently produced cost

 information. 92 Specifically, Jackson deducts $45,000,000 of costs “allocated” to NRATV, the

 majority of which are of undisclosed, unknown and unverifiable origin.


 90 Buss Report. [APP539-643].
 91 Id. at p.5
 92 See, e.g., See Rogers Decl. Ex. A-26, AMcTX-00053147-53156; AMcTX-00053166-53175; AMcTX-00053185-

 53195; AMcTX-00053206-53215. [APP331-372].

 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                PAGE 17
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                       Page 21 of 30 PageID 19735



                              b. Nature and Scope of Documents Needed; Depositions.

           With respect to the NRATV PowerPoints set forth in his report, 93 the NRA requires data

 and back-up information to support the metrics and Valuations presented in the PowerPoints; any

 planning documents, business plans, or forecasts regarding financial goals and objectives for

 NRATV prior to its 2016 launch; accounting records or financial information indicating the nature

 and type of expenses incurred during the Damages Period (2016-2019) related to NRATV. The

 Jackson Rebuttal Report deducts categories of “expenses” used to calculate AMc’s profits from

 NRATV, 94 and the NRA needs he backup for those “expenses.” Jackson’s deposition remains to

 be taken. Absent the backup documentation relating to the costs relied upon by Jackson, and

 backup concerning the financial data and materials upon which he based his rebuttal, his cross-

 examination will be limited and impaired to the NRA’s detriment.

           3. NRA Damages Related To AMc’s Billing Practices And Its Opposition To AMc’s
              Contract Claims For Damages.

           The NRA has presented the expert testimony of Gary B. Goolsby in support of its claims

 regarding AMc’s billing practices. 95 Goolsby has outlined in his Report the missing backup

 documentation concerning AMc’s billings to the NRA. 96 Goolsby’s deposition will resume for

 not more than two hours with respect to a Supplemental Report tat he submitted on August 16,

 2021. 97 Substantial documentation remains unproduced. As with the other expert witnesses, this

 situation is highly prejudicial to the NRA and provides AMc with an unwarranted strategic

 advantage.



 93 Id. at p. 4; Documents Relied Upon, 2a through 2g.
 94 See, e.g., See Rogers Decl. A-26, AMcTX-00053225; AMcTX-00053145; AMcTX-00053164; AMcTX-
 00053183; AMcTX-00053204; AMcTX-00053147; AMcTX-00053166; AMcTX-00053185; AMcTX-00053206.
 [APP 331-372].
 95 See Rogers Decl. Ex. A-29, Report of Gary B. Goolsby, dated June 1, 2021. [APP380-440].
 96 See, e.g., id. p. 14-26, ¶¶ 53-67.
 97 See Rogers Decl. Ex. A-30, Supplemental Report of Gary B. Goolsby, dated August 16, 2021. [APP441-462].



 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                       PAGE 18
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                            Page 22 of 30 PageID 19736



         In defending against AMc’s contract claims, the NRA has submitted the expert reports of

 Autumn V. Kraus 98 and Larry Kanter 99 . Both of these rebutted the expert report of Daniel L.

 Jackson, dated June 15, 2021 (“Jackson Report”). The NRA has moved to strike those positions

 of Jackson’s Report that AMc relies upon in its motion for summary judgement. The deficiency

 in comparison with the compelling reports of Kraus and Kanter. As Kraus and Kanter point out,

 AMc is seeking damages for items like severance pay and lease payments, in the absence of

 verification of project and employee contracts, among other things.

        III.    SIGNIFICANCE AND IMPACT OF OUTSTANDING DISCOVERY

      A. Unresolved Issues Concerning Pre-2018 Documents Preclude Summary Judgment on
         the Parties’ Tort Claims—And, Potentially, Their Contract Claims.

         Defendants seek partial summary judgment on the NRA’s claims for breach of fiduciary

 duty, 100 fraud, 101 and civil conspiracy. 102 Defendants admit that fiduciary duties may arise “prior

 to, and apart from, the [contract]” between commercial counterparties, and are particularly likely

 to arise during a longstanding relationship of confidence and trust. 103 The NRA’s fraud and

 conspiracy claims, meanwhile, hinge in part on representations and omissions regarding NRATV

 that date back to at least 2016, 104 as well as budgeting, invoicing, and billing practices that

 preceded the Services Agreement by “at least a decade.” 105 Moreover, although the NRA contends

 that the Services Agreement is unambiguous and integrated and must be interpreted without regard

 to parol evidence or prior course of dealing, Defendants argue otherwise. 106 If Defendants prevail,


 98 See Rogers Decl. Ex. A-31, Report of Autumn V. Kraus, dated July 15, 2021. [APP463-488].
 99 See Rogers Decl. Ex. A-32, Report of Larry Kanter, dated July 15, 2021. [APP489-534].
 100 See ECF No. 279 at 28.
 101 Id. at 45.
 102 Id. at 48.
 103 See ECF No. 279 at 30 (internal citations and quotation marks omitted).
 104 See ECF No. 314 at 37.
 105 See id. at 41 (deceptive billing practices regarding purported “dedicated” employees “emerged more than a

 decade ago”).
 106 See id. at 9 (discussing Defendants’ reliance on parol evidence).



 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                             PAGE 19
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                            Page 23 of 30 PageID 19737



 then documents concerning the negotiation, interpretation, and course of performance under the

 Services Agreement and its predecessor contract are all highly relevant to this case—and all

 excluded by the unfounded date limitation placed on Defendants’ document production.

         The NRA diligently raised this issue in the parties’ October JSR, and briefed yet another

 motion to compel in recent weeks which Defendants resisted submitting as part of any joint status

 report. On this record, any grant of summary judgment adverse to the NRA would be unfounded

 and unfair.

 B.      Unexplained, Serious Gaps In Defendants’ Document Collection Preclude Summary
         Judgment on Any of the Parties’ Claims or Defenses.

         As set forth above and in recent meet-confer correspondence enclosed with this Status

 Report, 107 gaps observed in Defendants’ document production—coupled with testimony by

 Ackerman’s CEO that no records were collected from any of his computers or devices—cast

 serious doubt on Defendants’ compliance with their discovery obligations and the completeness

 of the record at hand. There is ample reason to believe that documents lurking in executives’ hard

 drives, mobile devices, and hard-copy files—but excluded from email correspondence—may be

 especially sensitive and relevant. 108 For example, although Ackerman alleges that it was

 defrauded and kept in the dark during Fall 2018 about the prospect of later litigation against the

 NRA, 109 a letter apparently drafted by Angus McQueen in September 2018 explicitly anticipated

 litigation 110 —and would not have been produced as part of discovery if a secretary had not

 fortuitously scanned a copy of it. 111 Without understanding the parameters of Defendants’



 107 See Rogers Decl. Exs. A-6 [APP119-122], A-8 [APP127-129], A-9 [APP130-132] (letters discussing documents

 referenced in depositions, but not produced).
 108 See discussion supra notes 36, 37.
 109 See ECF No. 241 ¶ ¶ 111-113.
 110 See Rogers Decl. Ex. A-15 (Sep. 24, 2018 Draft Letter). [APP149-158]. Moreover, the fact that Defendants

 explicitly anticipated litigation means they should be strictly held to resulting document-preservation obligations.
 111 See Rogers Decl. Ex. A-6 (S. Rogers Aug. 25, 2021 Letter to B. Mason re: “Document Issues”). [APP119-122].



 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                              PAGE 20
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21               Page 24 of 30 PageID 19738



 document collection and which repositories were omitted, neither the NRA nor the Court can

 gauge the likelihood that additional, highly relevant documents remain concealed.

 C.       Deficiencies in the Production of “Out-of-Pocket” Expense Records Preclude
          Summary Judgment on the Parties’ Tort and Contract Claims.

          The actual expenses and activities underlying the “out-of-pocket” expenses billed by

 Defendants to the NRA constitute material facts bearing on the resolution of the NRA’s fraud,

 breach of fiduciary duty, and conspiracy claims; moreover, improper billing of such items would

 constitute a prior material breach by AMc of the parties’ Services Agreement, impacting the

 adjudication of contract claims. Such claims simply cannot proceed to adjudication—whether on

 summary judgment, or at trial—without clarification regarding whether full or accurate expense

 records were produced.

 D.       Outstanding Depositions Preclude Summary Judgment.

          As of the date the NRA submitted its Opposition to Defendants’ Motion for Partial

 Summary Judgment, multiple crucial fact depositions remained incomplete. 112 As of the date of

 this Status Report, two are still outstanding: the deposition of Lt. Col. Oliver North, and the

 deposition of Woody Phillips. Both are core witnesses. It is undisputed that North was President

 of the NRA and an employee of Ackerman during 2018, 113 and further undisputed that Lt. Col.

 North played a key role in a series of conversations that either constituted extortion, breach of

 fiduciary duty, and a material breach of the Services Agreement (as the NRA alleges) or gave rise

 to defamatory accusations concerning the same (as Ackerman alleges). 114 Although North was

 deposed in a prior case on notice by Ackerman, the NRA was not able cross-examine North as

 would suffice to permit the admission of his prior deposition testimony here; moreover,


 112 See ECF No. 314 at 50.
 113 See, e.g., ECF No. 241 at 3.
 114 See, e.g., ECF No. 241.



 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                            PAGE 21
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                    Page 25 of 30 PageID 19739



 Defendants’ cross-subpoena indicates that they, too, intend to depose North in this matter. North’s

 testimony is certainly highly relevant to the claims on which summary judgment is sought.

            Phillips is also a material witness. The NRA’s top financial executive until his retirement

 in Fall 2018, Phillips is alleged by Defendants in their summary judgment briefing to have

 “completely controlled” the billing and budgeting processes disputed as part of the NRA’s tort

 claims and the parties’ contract claims. 115 It is therefore imperative that the NRA have an

 opportunity to cross-examine Phillips.

 E.         Deficiencies in the Production of Documents and Data Pertaining to Experts’
            Opinions Impact Summary Judgment—As Well As Pending Motions to Strike Expert
            Testimony.

                    1. NRATV: Marketing Metrics; Dashboard Creation and Use; and Social
                       Media Access.

            As described above, the lack of disclosure regarding the NRATV performance metrics

 supposedly residing on a “bespoke” Dashboard goes to a central issue in this case. NRATV,

 became the most expensive item in the NRA’s budget. Its escalating costs, and AMc’s inability

 to demonstrate an audience and attendant membership and sponsorships, played a significant role

 in the end of the AMc/NRA relationship.           AMc’s motion for summary judgment seeks the

 dismissal of the NRA’s claims concerning NRATV as well as striking the reports of Hochman and

 Buss. At the same time, AMc has effectively obliterated credible discovery and the return of NRA

 property in the form of social media accounts to try to position itself to gain a strategic litigation

 advantage.

            For this reason, the NRA requests that the Court order, at a minimum, the inspection of the

 Dashboard, and production of all material relating to the metrics in the Dashboard.




 115   See ECF No. 279 at ¶ 7.

 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                 PAGE 22
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                   Page 26 of 30 PageID 19740



        2.      NRA’s: Damages Analysis; NRATV and AMc’s Billing Practices.

        With regard to the NRA’s damages relating to NRATV, the lack of disclosure with respect

 to financial data involving alleged “costs” associated with NRATV is highly prejudicial and has

 hampered the NRA’s trial preparation. Attached to Jackson’s Report is alleged “cost” data recently

 produced 116 , which he uses to “allocate” costs to NRATV based upon a crude and non-specific

 allocation formula of his own making. 117 The NRA must be able to reality-test Jackson’s rank

 conclusions and to determine what constitutes gross statistics like an “overhead” allocation of

 $12,283,399.20 or a direct “labor” alleged “cost” of $14,856,759.34. 118 AMc’s recently produced

 audited financial statements consist largely of gross, non-specific cost numbers.   119


        These numbers, which are at the NRA level, are even more inscrutable when applied to

 NRATV. Upon receipt of this data on July 3, 2021, counsel for the NRA followed up with

 questions on August 4, 2021, only to be advised by Brian Mason of Dorsey on August 16, 2021,

 via email that “[t]he information you are asking for does not exist. The NRATV overhead/costs

 were not separately allocated.” Mr. Mason’s email appears to establish that AMc, consistent with

 what can charitably be termed its nonchalant attitude toward maintaining books and records, never

 tracked the revenue and expenses of NRATV, a major project costing the NRA more than

 $40,000,000. Now, AMc comes before this Court with no documentation and the contrived

 “analysis” of the Jackson Rebuttal Report. In any event, it should be noted that Mason failed to

 respond to the specific question posed by NRA’s counsel, which did not relate to how costs were

 allocated but rather what constituted the alleged “costs” in the first instance.



 116 See Rogers Decl. Ex. A-26, AMcTX-00053153-53154. [APP322-330].
 117 Jackson Rebuttal Report at Exhibit 1A.
 118 See Rogers Decl. Ex. A-26, AMcTX-00053154. [APP322-330].
 119 See Rogers Decl. Ex. A-24, AMcTX-00068007-68023; AMcTX-00068024-68040; AMcTX-00068041-6804056;

 AMcTX-00068057-6804073; and AMcTX-00068074-6804092. [APP235-321].

 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                             PAGE 23
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                           Page 27 of 30 PageID 19741



         Allowing AMc to continue to withhold the financial data upon which the Jackson Rebuttal

 Report relies, gives AMc an unfair advantage with respect to the pending motions to strike the

 testimony of the NRA’s experts, especially Goolsby, Buss and McLean. It also prejudices the NRA

 with regard to AMc’s attempt to obtain judgment in its favor by withholding financial data directly

 relevant to proving that AMc’s defenses and claims lack merit.

         3.         AMc’s Contract Claim And AMc’s Alleged Damages.

         The NRA has been prejudiced with respect to its defense against AMc’s alleged contract

 claims. In connection with that defense, it has been deprived of documentation which the Kanter

 and Kraus Reports both describe in detail. 120 On August 3, 2021, the NRA filed Objection To,

 And Motion To Strike Summary Judgment Evidence, 121 including objections to the Jackson

 Report. As the NRA notes, Jackson performs no independent analysis.                        Instead, his report

 advances AMc’s prejudicial strategy to withhold data and rely upon the orchestrated testimony of

 expert witnesses.

              IV.     MOTIONS AND ISSUES PENDING BEFORE THE COURT

          On October 23, 2020, the parties briefed and submitted the October JSR. Although certain

 discrete issues in the October JSR have been resolved or obviated, two substantive items remain

 unaddressed and continue to delay discovery in this case. In particular, the October JSR sought

 guidance from the Court regarding (i) Defendants’ refusal to produce responsive documents

 vintaged prior to 2018; and (ii) a dispute over privilege and work product protection concerning

 records prepared by a forensic accounting firm hired by the NRA Office of the General Counsel.122



 120 See, e.g., Rogers Decl. Ex. A-32, Kanter Report, p. 3, Opinion 2 ¶ [APP489-534]; Rogers Decl. Ex. A-31, Kraus

 Report, p.7 ¶ 18. [APP463-488].
 121 ECF No. 304.
 122 See October JSR (ECF No. 180) at 11 (recounting and challenging Defendants’ general objection to producing

 documents outside the date range “from January 1, 2018, to the commencement of this lawsuit”); see id. at 52
 (discussing Defendants’ motion to compel documents generated by Forensic Risk Alliance).

 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                            PAGE 24
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                         Page 28 of 30 PageID 19742



 As detailed above, Defendants’ persistent refusal to produce responsive documents vintaged pre-

 2018 precludes summary judgment on several of the parties’ claims and defenses.

            In addition, on August 12, 2021, the parties briefed and submitted a second Joint Status

 Report concerning Ackerman’s purported “emergency” motion to compel the deposition of the

 NRA’s outside counsel, William A. Brewer III 123 (such report, the “August JSR”). On August 24,

 2021, after the NRA acceded to Defendants’ unorthodox and invasive demand for a deposition of

 outside counsel’s wife, the NRA supplemented the record in connection with the August JSR to

 reflect her testimony. 124 The NRA believes that the arguments and authorities set forth in the

 August JSR—and the testimony subsequently elicited from Mrs. Brewer which is summarized in

 the NRA’s supplemental brief—make clear that Ackerman’s eleventh-hour demand for a

 deposition of Mr. Brewer is meritless and sanctionable. Nonetheless, the August JSR constitutes

 another item pending before the Court, the resolution of which could impact remaining discovery.

            Additionally pending before the Court are motions by each side to strike summary

 judgment evidence, including expert testimony. 125

       V.      WHY THE PARTIES ARE NOT IN COMPLIANCE WITH THE COURT’S
                                 SCHEDULING ORDER

            During the pendency of the NRA’s bankruptcy case, which commenced on January 15,

 2021, and was dismissed on May 11, 2021, portions of this case were automatically stayed. In

 addition, the NRA was instructed by the bankruptcy court to limit activity by outside counsel in

 pending pre-petition matters, including this one, with the exception of a court-ordered

 mediation. 126 After the NRA emerged from bankruptcy, the parties had only two and a half months



 123 ECF No. 323-1.
 124 ECF No. 331.
 125 See ECF Nos. 303, 333.
 126 See Rogers Decl. Ex. A-23 (Bankruptcy Court Order dated March 15, 2021) at ¶ 5. [APP489-534].



 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                                       PAGE 25
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                   Page 29 of 30 PageID 19743



 to complete voluminous outstanding discovery in a case that had already been disrupted by the

 COVID-19 pandemic.         In sum, the NRA has produced 66,185 documents totaling 201,434

 pages, 127 and has reviewed an additional 151,921 pages produced by Defendants and third

 parties. 128 Notably, many crucial documents have arrived only within the past sixty days,

 including: thousands of documents pertaining to NRATV; correspondence regarding a seven-

 figure related-party contract between Ackerman and the NRA’s then-president, Lt. Col Oliver

 North; documents evidencing the third-party contract disputes for which Ackerman seeks

 indemnity; and, absurdly—weeks after the submission of damages-expert testimony—AMc’s

 financial statements. 129 During the same short period, the parties contended with motion practice

 arising from new and amended pleadings filed by Defendants during the NRA’s bankruptcy.130

 The parties have also dealt with additional complicating factors, including unexpected health

 problems and travel demands afflicting both witnesses and counsel. 131 The NRA is grateful for

 the Court’s guidance and efforts to ensure a swift trial on the merits in this matter.




 127 See Rogers Decl. ¶ 33. [APP 001-009].
 128 Id.
 129 Id.
 130 See ECF No. 243; ECF No. 252; ECF No. 292; ECF No. 329.
 131 See Rogers Decl. ¶ 34. [APP 001-009].



 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                             PAGE 26
Case 3:19-cv-02074-G-BK Document 342 Filed 08/31/21                 Page 30 of 30 PageID 19744



 Dated: August 31, 2021                       Respectfully submitted,


                                              /s/ Sarah B. Rogers
                                              Sarah B. Rogers
                                              New York Bar No. 4755252
                                              sbr@brewerattorneys.com
                                              Philip J. Furia
                                              Pro Hac Vice
                                              pjf@brewerattorneys.com
                                              BREWER ATTORNEYS AND COUNSELORS
                                              1717 Main Street, Suite 5900
                                              Dallas, Texas 75201

                                              ATTORNEYS FOR PLAINTIFF/COUNTER-
                                              DEFENDANT NATIONAL RIFLE
                                              ASSOCIATION OF AMERICA



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was electronically

 served via the Court’s electronic case filing system upon all counsel of record on this 31st day of

 August 2021.


                                              /s/ Sarah B. Rogers
                                              Sarah B. Rogers




 PLAINTIFF NRA’S STATUS REPORT ON OUTSTANDING DISCOVERY ISSUES                              PAGE 27
